DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 50, 54-56, 59, 63, 68-69, 71-72, 76-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) and further in view of Palm (US 2003/0127022). 
Vess teaches a liquid composition which is cured to form a coating (see column 2, lines 9-15). The coatings may be textured coatings (see Examples). The liquid compositions comprise a polyester (a polymer) (see column 2, lines 16-19) and expanded mineral filler (see column 2, line 20). The composition is a liquid, i.e. fluid, which is used to produce a coating. The composition further comprises talc (which is a filler) and an accelerator (column 2, lines 23-25). An expressly named and preferred example of mineral from which the expanded filler is derived is perlite. This meets instant claims 56 and 76. The perlite is expanded perlite, which is crushed (see column 4, lines 21-29). This is identical to a specifically described kinetic mixing particle type described in the instant claims. 
Vess do not expressly teach that the crushed expanded perlite has a particle size of from 500 nm to 30 µm.
However, Palm et al. teach perlite products which may be milled to create an intricate cellular structure. The structure has conchoidally fractured surfaces (see Figure 1 and entire document). The perlite products have an average particle size ranging from 20 to 30 µm or about 14-18 microns, with size distributions of 3 to 150 µm or 2 to 80µm, respectively, when used in textured coatings, such as paints. See ¶35. The perlite products of Palm are used as insulating fillers, resin filers, and for textured coatings. See ¶34. The particle size of the perlite products used in coatings disclosed in Palm overlap the range recited in amended instant claim 50. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Palm to use a crushed expanded perlite having a particle diameter which meets instant claim 50 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Both Vess and Palm relate to the field of textured/decorative coatings. See column 4, line 65 of Vess and ¶34 of Palm. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use crushed expanded perlite having the particle size disclosed for perlite used in coatings as taught in Palm in the invention of Vess in order to provide perlite with an intricate cellular structure (and having a shape which meets the instant claims), hereby also providing controlled particle size distribution, low floater content, and high blue light brightness. See ¶36 of Palm. 
With regards to the instantly claimed limitations “having fractured surfaces,” “have wall structures defining sharp blade-like characteristics and protruding corners, arms, or hair-like fibers,” and “degassing and densifying the first sample by rolling and tumbling kinetic mixing particles in said first sample for providing kinetic boundary layer mixing for allowing bubbles and inclusions to escape and for reducing pinhole effects,” the crushed, expanded perlite disclosed in Vess, Palm, and/or Vess in view of Palm, which is added to a polymer coating composition (the composition of which is fluid, adhesive, and a polymer) is identical to kinetic mixing particles expressly described in the instant specification, which are also crushed, expanded perlite. The crushed expanded perlite of Vess in view of Palm, which is necessarily the same as an expressly described type of kinetic mixing particles, will necessarily have identical properties as the kinetic mixing particles of the instant claims, including “having fractured surfaces,” “have wall structures defining sharp blade-like characteristics and protruding corners, arms, or hair-like fibers,” as well as providing “degassing and densifying the first sample by rolling and tumbling kinetic mixing particles in said first sample for providing kinetic boundary layer mixing for allowing bubbles and inclusions to escape and for reducing pinhole effects,” as recited in instant claim 50.
Likewise, the limitations of instant claims 54, 55, 56, 63, 68-69, and 72 are met by Vess in view of Palm, because an identical type of material (crushed expanded perlite) is added to an identical material (a fluid, adhesive, polymer coating) as required by the instant claims. The crushing of the perlite will also necessarily provide conchoidal fractures. 
With regards to instant claim 71, Vess et al. teach that the perlite is present in amounts of about 10wt% to about 30wt% (see column 4, lines 26-27).  A range of “about 10wt%” would include an amount of 8.2wt%. Additionally, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties to be achieved with about 10wt% crushed expanded perlite, as taught in Vess, is utilized as when 8.2wt% crushed expanded perlite is utilized, as recited in the instant claims. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of the range of 0.1 to 8.2% by mass of kinetic mixing particles, it will be noted that applicants’ data does not demonstrate that a different effect is achieved when using about 10wt% versus use of an amount of 8.2% by mass of the same material.  Applicants have provided no additional factually supported objective evidence that use of about 10wt% crushed expanded perlite would provide a different result than use of 8.2wt% of the same material.
The instant specification expressly states “expanded perlite clearly shows a thin wall structure and how it will deform under pressure…Perlite has an ability to self-shape under pressure into boundary layer kinetic mixing particles,” which is stated in paragraph 22 of the instant specification. Likewise, paragraph 26 of the instant specification states “FIG. 5 illustrates that any crushed particle form tends to product three-dimensional bladelike characteristics, which will interact in the boundary layer in a similar manner to expanded perlite, discussed above, in its processed form.” Thus, the crushed expanded perlite of Vess in view of Palm meets instant claims 50, 54, 56, 72, and 76-77. These identical particles, when added to a fluid polymer coating, containing a filler, the coating of which is cured, will also necessarily meet instant claims 63, 68, and 69.
The composition of Vess in view of Palm is applied to substrates as a coating and cured (see column 4, lines 58-60). The composition is securely bonded, i.e. is adhered, to the surfaces to which they are applied (see column 6, lines 49-50).
Vess in view of Palm must necessarily compare the compositions of the invention, which contain crushed expanded perlite (which meets each of the instantly claimed requirements of kinetic mixing particle, as it is an identical material (expanded perlite) treated in an identical manner (crushed)), to those which do not contain the crushed expanded perlite. The compositions containing crushed expanded perlite correspond to the instantly claimed first sample. The compositions of the prior art which do not contain the mineral filler (which is crushed expanded perlite) correspond to the instantly claimed second sample. If such a comparison was not made, it would be impossible to determine if improvements were achieved, and Vess et al. expressly teaches that the inclusion of the expanded mineral filler (which is crushed, expanded perlite; see column 4, lines 21-25 of Vess and the discussion above) to polymer coatings imparts properties not achieved by previous compositions of the prior art (see column 2, lines 36-39). With regards to the limitation of instant claim 50 which recites “to determine whether said first sample produces a more homogenous dispersion of said additives over said second sample,” this would be a natural result of the comparison of the invention of Vess to those of previous compositions. 

Claims 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) in view of Palm (US 2003/0127022) and further in view of Moyle et al. (US 3,215,596). 

Vess in view of Palm teach the compositions as described in this rejection above, the rejection of which is incorporated herein by reference. Vess expressly states that other additives, conventionally employed in the prior art, are incorporated in the compositions of the invention. See column 4, lines 9-11. Vess does not expressly recite the specific type of additives to add to the polyester coating composition of the invention.
However, Moyle et al. teach wood coating compositions (title and entire reference). Moyle et al. teach that wood and wood products are subject to fungal attack which leads to deterioration and loss of wood (column 1, lines 57-60). Moyle et al. teaches the incorporation of an antimicrobial coating composition comprising a mixture of bactericidal (which are biocidal) and fungicidal (which are fungicides) compounds. All of Vess, Palm, and Moyle relate to the field of coatings (see entire Vess reference and column 1, line 15-17 of Moyle and ¶34 of Palm) used on, for example, wood (see column 5, lines 64-65 of Moyle and column 4, lines 55-58 of Vess). It would have been obvious to one or ordinary skill in the art to include a fungicide and/or biocide as disclosed in Moyle in the coating compositions of Vess (in view of Palm) in order to preserve wood against fungus decay (column 5, lines 64-64 of Moyle). It is noted that fungicides are a species which fall within the genus of biocides. Coating compositions containing the antimicrobial materials disclosed in Moyle adequately prevent microbial growth. See column 5, lines 61-63 of Moyle.

Claim 62 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) in view of Palm (US 2003/0127022) and further in view of Wu et al. (US 2009/0004396).  
Vess in view of Palm teaches the coating composition as described in the rejection above, the rejection of which is incorporated herein by reference. Vess in view of Palm does not expressly recite the specific type of additives to add to the coating composition of the invention.  Vess in view of Palm does not expressly recite that the coating composition comprises zinc oxide or calcium carbonate.
However, Wu et al. (US 2009/0004396) teaches wood coatings (abstract). The wood coatings comprise a pigment such as zinc oxide or calcium carbonate (¶79). All of Vess, Palm, and Wu relate to the field of coating compositions. See citations in this rejection above. It would have been obvious to one of ordinary skill in the art, at the time the instant invention was made to use pigments, such as zinc oxide or calcium carbonate as disclosed in Wu et al., in the coating compositions of Vess et al. in order to impart a desired color or pigment to said coating composition. 

Allowable Subject Matter
Claim 78 is allowed.
The closest prior art, which includes the references described in detail in this action above, fails to disclose applying a first sample over a first surface and a second sample over a second surface until sagging of either said first sample or said second sample occurs for determining which sample has superior sag resistance. 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that the instant specification states “The micro-sized inclusions may be bubbles that have become trapped in the polymer or the inclusions may be small tube-like structures caused by solvents that escape from the polymer during curing,” citing ¶137 of the instant specification. The Applicant then asserts that a teaching that a micro-porous property is imparted to the polyester compositions of Vess by addition of the crushed expanded perlite, means the teachings of Vess are outside the scope of the instantly claimed invention. The Applicant further asserts that the presence of a solvent in Vess means that the crushed expanded perlite will not degas and densify the composition disclosed therein, allowing bubbles and inclusions to escape for reducing pinhole effects. 
This is not persuasive. 
First, as evidenced by Palm, the teaching of a cellular (which is a synonym for porous) structure does not mean floaters are present. See ¶21 of Palm, which shows crushed perlite and is described as having an intricate cellular structure. Cellular does not equate to floaters, as expressly indicated by Palm. Figure 1 of Palm is described as having a cellular structure, and Figure 1 shows a crushed expanded perlite without any spheres/bubbles which are what Applicants describe as “floaters.” Palm expressly states that the perlite having low floater content, which is shown in Figure 1 and which is the same shape as Applicant’s claimed kinetic mixing material, content retains its cellular structure. See ¶23. Thus, a teaching of a micro-porous or cellular structure in no way means that floaters are or must be present in Vess. Palm provides explicit evidence of this, i.e. that a micro-porous or cellular structure (see Figure 1, ¶21, and ¶23 of Palm) does not contain floaters and retains a cellular structure. 
Furthermore, the instant claims do not recite any degree of (1) degassing, (2) densifying, (3) rolling and tumbling, (4) the degree of bubbles and inclusions which escape. The instant specification also does not support or specify any of the foregoing. 
Additionally, there is no teaching, suggestion, or other indication that either bubbles or tube like structures are present in Vess. If Applicant is arguing that solvents are excluded from the instantly claimed invention, this is incorrect and not persuasive. The instant claims disclose a method which uses the transitional phrase “comprising,” which, as disclosed in MPEP 2111.03, “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).” Solvents are not excluded from the instantly claimed invention, especially given the recitation “additives” in independent claim 50. It will be further noted that the instant specification does not support excluding a solvent. Stating that tube-like structures are caused by solvents which escape from the polymer during cure, is not factually supported objective evidence that either bubbles or tube-like structures are present in the coatings of Vess et al., merely from a disclosure that a solvent may be present. The burden remains with Applicants to provide factually supported objective evidence that bubbles or tube-like structures are necessarily present in the coatings of Vess. The presence of pores or cells does not require bubbles or tube-like structures, especially given that Vess expressly teaches that the coatings are vapor-permeable but liquid impervious, and given the teachings of Palm. 
Applicant further argues that “such inclusions ‘weaken the ability of the polymer to withstand environmental degradation.” This statement is evidence that Vess does not contain either bubbles or inclusions. Vess expressly states that the coatings of the invention have advantageous resistance to water and oxygen (which cause environmental degradation); resistance to aging and heat, and resistance to chemical attack. See column 1, lines 56-66. Each of the advantageous resistance provided by the coatings of Vess (water, oxygen, aging, heat, and chemical degradation) are the types of environmental degradation. Given that the coatings of Vess are expressly described as having resistance to each of the types of environmental degradation (water, oxygen, aging, heat, and chemical degradation), the coatings are, in fact, able to withstand environmental degradation, and by Applicant’s logic, must not contain bubbles or small tube-like structures. The porous structure or cellular structure in the coating of Vess is such that bubbles and inclusions, which are responsible for environmental degradation, are not present, given that Vess’ coating has resistance to water and oxygen (which cause environmental degradation); resistance to aging and heat, and resistance to chemical attack.
Applicant appears to be arguing that because the perlite of Vess is porous, the perlite (which is crushed) must retain cells and appears to be alleging that this teaching necessarily means closed cells in the form of bubbles, i.e. floaters. This is not persuasive. There is no teaching, suggestion, or any other indication that a crushed porous perlite retains closed cells. A crushed expanded perlite can both contain pores and provide a porosity without being in the form of a bubble or closed cell. The presence of pores does not mean that the crushed expanded perlite, itself, must be a hollow bubble or sphere, i.e. a “floater.” On the contrary, as indicated in the instant specification, the instantly claimed kinetic mixing particles, can also be porous (see ¶13, ¶27-28, and ¶66 of the instant specification, which disclose that the kinetic mixing particles are porous). The fact that the perlite provides a microporosity, does not equate to the presence of closed cells, bubbles, or tube-like structures. The teaching of a porous, cellular structure does not equate to the presence of spherical bubbles of perlite. There is nothing linking spherical bubbles as argued by Applicant, which are “floaters” as discussed in the previous action, with the crushed, porous perlite of Vess. Again, a material can provide a porosity without retaining a spherical structure. For example, a crushed perlite particle, which is not round/spherical/bubble-shaped, can have pores/cells within it which provided the disclosed porosity. Applicant has provided no factually supported objective evidence that bubbles or closed cells must be or are present merely given a teaching of “microporous” or “cellular.” Pores present within the crushed perlite are what imparts the porous cellular nature to the polymers of Vess. Palm provides factually supported evidence of this. 
Even if Vess teaches a microporosity, Vess expressly states that the coatings are provided with resistance to water and oxygen, resistance to aging and heat, and resistance to chemical attack. It is additionally noted that the instant claims do not recite that the polymer is not porous. The instant specification specifically states that the kinetic mixing particles can be porous. See ¶13, 27, 28, and 66. 

Applicant argues that it is not obvious to use the crushed expanded perlite having the particle size disclose for perlite used in coatings as taught in Palm in the invention of Vess because Vess requires particles having different characteristics. Applicant asserts that Palm teaches the use of particles that are milled to be fine, alleging that Palm teaches milling of particles “to reduce porous cellular features, and also to be low in floater content, whereas Vess teaches the use of particles having a porous, cellular nature to impart vapor-permeability and liquid-imperviousness.”  
This is not persuasive. 
Vess does not teach, suggest, or otherwise indicate the perlite is or contains floaters. There is nothing linking the particles of Vess to “floaters” as argued by Applicants. The presence of a porous and/or cellular structure does not indicate that the particles of Vess are floaters, especially given the teachings of Palm of an intricate cellular structure which is retained and provides a low floater content. See Figure 1, ¶21, and ¶23 of Palm.  Applicant has provided no evidence or explanation linking “floaters” or a requirement of floaters to the teachings of Vess. The teaching in Palm of a reduction in floater content does not contradict or render a teaching away from combination with Vess. Vess does not mention floaters. The perlite used in Vess is crushed. A retention of cells does not mean the crushed perlite itself is round, spherical, or bubble shaped, and does not in any way indicate that the perlite consists of “floaters.” Crushed perlite, such as that shown in Palm, can be cellular (i.e. porous).  
Palm does not teach away from combination with Vess, because Vess does not require floaters. The instant claims also do not recite or require the complete elimination of bubbles and inclusions or pinhole effects. As long as the material is degassed and densified to a degree, and as long a number bubbles and inclusions escape, the claim is met. Combining the teachings of Vess and Palm as described in this rejection above will provide this feature. The combination of the references is proper, for the motivation provided above. Vess does not teach, require, or suggest, floaters. The disclosure of pores or cells does not mean the perlite of Vess is in the shape of bubbles of entrapped air. A crushed particle can have pores (i.e. cells) within it. See Palm. 
Applicant states that “Vess teaches particle sizes “from about 100 mesh to about 300 mesh,” as argued on page 18 of the Remarks filed on 6/20/2021. The particle size discussed by Applicants on page 18, lines 9-10 of the Remarks filed on 6/30/2021 are preferred embodiments. It is noted that the size described in Vess is a preferable embodiment and not a requirement, as stated in column 4, lines 21-25 of Vess. MPEP 2123, Section II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Palm discloses the particle diameter which is allegedly lacking in Vess, and Palm further provides a rationale for such a particle size. See the previous rejection above. Particularly, as discussed above, both Vess and Palm relate to the field of textured/decorative coatings. See column 4, line 65 of Vess and ¶34 of Palm. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use crushed expanded perlite having the particle size disclosed for perlite used in coatings as taught in Palm in the invention of Vess in order to provide perlite with an intricate cellular structure (and having a shape which meets the instant claims), hereby also providing controlled particle size distribution, low floater content, and high blue light brightness. See ¶36 of Palm. Vess does not teach away from an intricate cellular structure; does not teach that the particles must be floaters; and does not teach a desire for low blue light brightness. There is also no indication that use of the perlite of Palm in the invention of Vess would preclude formation of porosity in a coating. 
 With regards to instant claim 71, Vess et al. teach that the perlite is present in amounts of about 10wt% to about 30wt% (see column 4, lines 26-27).  A range of “about 10wt%” would include an amount of 8.2wt%. Applicants have provided no factually supported objective evidence that use of 10wt% perlite would provide a different result than use of 8.2wt%; or 8.5wt%, or 9wt%, for example. Additionally, case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of the range of 0.1 to 8.2% by mass of kinetic mixing particles, it will be noted that applicants’ data does not demonstrate that a different effect is achieved when using about 10wt% versus use of an amount of 8.2% by mass of the same material.  Applicants have provided no additional factually supported objective evidence that use of about 10wt% crushed expanded perlite would provide a different result than use of 8.2wt% of the same material.
For the reasons provided above, Applicant’s arguments regarding the rejection of claims 50, 54-56, 59, 63, 68-69, 71-72, 76-77 as rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) and further in view of Palm (US 2003/0127022); the rejection of claims 61-62 as rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) in view of Palm (US 2003/0127022) and further in view of Moyle et al. (US 3,215,596); and the rejection of claims 62 and 64 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (US 3,579,477) in view of Palm (US 2003/0127022) and further in view of Wu et al. (US 2009/0004396) are not persuasive. The rejections are maintained. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766